DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 and 28, in the reply filed on 02-05-21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemi (US20110169698).
	Re Claim 1, Niemi show and disclose
A printed circuit board comprising: 
a laminate (fig. 4 and 5) comprising stacked insulating layers including a rigid insulating layer (insulating layers in rigid portion 409, fig. 4 and 5); 
a flexible insulating layer (insulating layer in flexible portion 408, fig. 4 and 5) comprising a partial region that overlaps and is in contact with at least one of the insulating layers (fig. 4 and 5) and a remaining region disposed outside of the laminate (fig. 4 and 5); and 
a first antenna (406, fig. 4) disposed on a surface of the laminate.
Re Claim 2, Niemi show and disclose

Re Claim 3, Niemi show and disclose
The printed circuit board of claim 1, further comprising an additional antenna disposed in the laminate (first antenna layer 401, [0030], fig. 4), wherein the additional antenna is of a different type (on the flexible portion 408, fig. 4) from the first antenna.
Re Claim 10, Niemi show and disclose
The printed circuit board of claim 1, wherein the rigid insulating layer comprises: a first rigid insulating layer (insulating layer between 417a and 417, fig. 4); and a second rigid insulating layer (layer above 417a and layer between 417 and 401, fig. 4) disposed on both sides of the first rigid insulating layer, and the first rigid insulating layer is thicker than the second rigid insulating layer (fig. 4).
Re Claim 11, Niemi show and disclose
The printed circuit board of claim 10, wherein the first antenna and the flexible insulating layer are disposed on opposite sides of the first rigid insulating layer (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemi in view of Chou et al. (US20140073270).
Re Claim 4, Niemi show and disclose
The printed circuit board of claim 1,
 Niemi does not disclose
a second flexible insulating layer comprising a partial region disposed inside the laminate and a remaining region disposed outside of the laminate.
Chou teaches a device wherein
a second flexible insulating layer (of flexible circuit board 254 comprising a partial region (connection portion CN, fig. 2) disposed inside the laminate and a remaining region disposed outside of the laminate (fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art to add a second printed flexible circuit board as taught by Chou in the electronic device of Niemi, in order to be able to have a second printed flexible circuit board with a second antenna (a flexible printed circuit board (FPCB) may be used for disposing an antenna, [0004], Chou) for the electronic device. 
Re Claim 5, Niemi and Chou disclose
The printed circuit board of claim 4, further comprising a circuit pattern disposed at an end of the remaining region of the flexible insulating layer (fig. 4 of Niemi and fig. 2 of Chou); and an additional antenna disposed at an end of the 
Re Claim 6, Niemi and Chou disclose
The printed circuit board of claim 4, wherein the flexible insulating layer and the second flexible insulating layer extend outside the laminate in a same direction (fig. 2, Chou).
Re Claim 7, Niemi and Chou disclose
The printed circuit board of claim 4, wherein the flexible insulating layer and the second flexible insulating layer comprise a plurality of layers (of flexible circuit board, fig. 4, Niemi, and fig. 2, Chou) respectively.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemi in view of Chou et al., as applied to claim 4 above, further in view of Okayama et al. (US20100066615).
Re Claim 9, Niemi and Chou disclose
The printed circuit board of claim 4, wherein the flexible insulating layer and the second flexible insulating layer extend outside the laminate (fig. 2 of Chou),
Niemi and Chou do not disclose
the flexible insulating layer and the second flexible insulating layer extend in different directions.
Okayama teaches a device wherein
the flexible insulating layer and the second flexible insulating layer (8 and 9, fig. 1) extend in different directions (fig. 1).
. 
Claims 13-14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemi in view of Kato et al. (US20120181068).
Re Claims 13-14 and 28, Niemi show and disclose
The printed circuit board of claim 1, 
Niemi does not disclose
a solder resist layer stacked on at least one side of the laminate, the flexible insulating layer is in contact with the solder resist layer, and the flexible insulating layer comprises one or both of an insulating layer comprising a liquid crystal polymer (LCP) and an insulation layer comprising a polyphenyleneether (PPE).
Kato teaches a device wherein
a solder resist layer (20a and 24a, fig. 12 and 6) stacked on at least one side of the laminate, the flexible insulating layer (26a, fig. 1, 2 and 6) is in contact with the solder resist layer, and the flexible insulating layer comprises one or both of an insulating layer comprising a liquid crystal polymer (LCP) and an insulation layer comprising a polyphenyleneether (PPE) (flexible sheets 26 made of thermoplastic resin, such as a liquid crystal polymer or polyimide, [0053]).
.

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 wherein the flexible insulating layer and the second flexible insulating layer are different layers, and at least one of the insulating layers is interposed between the flexible insulating layer and the second flexible insulating layer.

further comprising a second antenna disposed in the laminate and overlapping the first antenna, wherein the second antenna is disposed on a surface of the first rigid insulating layer.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 8, 12 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20110096388 US-20050024290 US-20140028518 US-20030159504 US-20030174099 US-20070046475 US-20070040688 US-20070171078 US-20190022394 US-20160110639 US-20150278675 US-20150269474 US-20150269472 US-20150269471 US-20140104133 US-20180196974 US-20140184950 US-20180146554 US-20160379481 US-20120326931 US-20170279177 US-20120055013 US-20140168026 US-20160270220 US-20150380848 US-20120218165 US-20110062244 US-20190116664 US-20170196094 US-20170095210 US-6404643 US-6421013 US-6353420 US-9761516.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848